ACCEPTED
                                                                                                   06-15-00064-CR
                                                                                        SIXTH COURT OF APPEALS
                                                                                              TEXARKANA, TEXAS
                                                                                               9/1/2015 3:01:49 PM
                                                                                                  DEBBIE AUTREY
                                                                                                            CLERK

                                            06-15-00064-CR
 JONATHAN RAY SHEPHERD                           §     IN THE SIXTH COURT OF
                                                                          FILED IN
                                                 §                         6th COURT OF APPEALS
 vs.                                             §     APPEALS               TEXARKANA, TEXAS
                                                 §                         9/1/2015 3:01:49 PM
 STATE OF TEXAS                                  §     TEXAS                   DEBBIE AUTREY
                                                                                   Clerk


                           MOTION TO SUBSTITUTE COUNSEL

TO THE HONORABLE JUDGE OF SAID COURT:

Now comes , JONATHAN RAY SHEPHERD Appellant in the above styled matter, and brings

this Motion to Substitute Counsel, requesting the Court grant permission for the Honorable

Dwight A. Brannon and to substituted in by Russell Wilson II as attorney of record for Appellant

in this cause, and in support thereof would show:

           1. Mr. Brannon was previously appointed by the Court to represent Mr. Shepherd on

               appeal because Mr. Shepherd is indigent.

           2. Russell Wilson II has been retained to represent Mr. Shepherd on his direct

               appeal. This Motion is not brought for delay, but to allow Defendant to be

               represented by counsel of his choice.

       WHEREFORE, PREMISES CONSIDERED, JONATHAN RAY SHEPHERD prays

that the Court enter an order allowing prior counsel to withdraw from representing Defendant

and to substitute Russell Wilson II as attorney of record in this cause.




MOTION TO SUBSTITUTE COUNSEL
                                           Respectfully submitted,


                                           The Law Office of Russell Wilson II
                                           1910 Pacific Ave
                                           Dallas, TX 75201
                                           Tel: 4695730211
                                           Fax: 972-704-2907



                                           By:/S/ Russell Wilson II____________
                                              Russell Wilson II
                                              State Bar No. 00794870
                                              Attorney for JONATHAN RAY SHEPHERD


                                CERTIFICATE OF SERVICE

       This is to certify that on September 1, 2015, a true and correct copy of the above and

foregoing document was served on the Upshur County District Attorney's Office, by email.



                                           S/ Russell Wilson II____________
                                           Russell Wilson II



                             CERTIFICATE OF CONFERENCE

On September 1, 2015, I conferred with opposing counsel and was notified that counsel did not

oppose this motion to substitute.



                                           S/ Russell Wilson II____________
                                           Russell Wilson II




MOTION TO SUBSTITUTE COUNSEL